

Exhibit 10.9
(English Translation)


WORKSHOP LEASE


Lessor: Dalian Yilong Zhongkuang Machine Manufacturing Co. Ltd


Address: Yongfeng Village, Fuzhou Town, Wafangdian City.


Corporate Representative:                        Zhang, Chunmao


Lessee:   Dalian Heavy Mining Equipment Manufacturing Co., Ltd.


Address: 26 Gaoneng Street, High-Tech Technological and IndustrialGarden of
Dalian City


Corporate Representative:                        Wang, Lixin


Under the principle of Reciprocal Benefit, both parties have negotiated and
hereby enter the following provisions, agreeing to abide together:


Article One:                       Workshop


Lessor is to let the workshop in the area 2,500 square meters at the address of
Yongfeng Village, Fuzhou Town, Wafangdian City with the Deed number Liao Chen
Gui Bian Di 023078 to Lessee for commerical use.  The workshop is equipped with
one Bridge Crane in capacity of 32/5 tons and one Crane Arm in capacity of 10
tons for the use of Lessee.  At the same time Lessor shall confer the right of
use of land in thirteen acres land, including all of the buildings on the ground
to Lessee.


For details of the aforementioned buildings and equipments please see the List.
For the land please see the geographical survey.


Article Two                        Term of Lease


The term of lease is five years, starting from November 11, 2008 to October 31,
2013.  The lease automatically is terminated at the end of the lease.  Lessee
shall have right of “first refusal” when applying for renewal.


Article Three                     Delivery of Premise


1.           Lessor is agreed to deliver the workshop and the affixed equipments
to Lessee before October 1, 2008.

 
 

--------------------------------------------------------------------------------

 


2.           Lessee shall not renovate or change the structure of the premise
without firstly obtaining a written approval from Lessor.  Once a written
approval is grant, any cost and expense to the renovation, including the
materials, labor and the construction by the lessee shall is on its own.


Article Four                       Rent and Payment


1.           the Annual Rent is  RMB 460,000, payable semi-annually.


2.           Payment: Immediate after the day of this contract signed, Lessee
shall pay RMB 100,000 as the deposit, which shall become the first semi-annual
rent after lessee is in possession of the premise.  Thereafter, the semi-annual
rent shall be payable on or before the Octorber 15th and April 15th of each
year.


3.           The lessee shall issue invoice and pay the Invoice Tax  on its own.


Article Five                        Intended Use of the Leased Workshop


The leased workshop is intended for commercial production only. Lessee shall not
change the use for any other than the intended use. Any illegal activity is
prohibited.


Article Six                          Duties of Lessee


1.           Lessee shall abide with the State policy, law, regulations and
rules when operating its business. Lessee shall legally use the premise.


2.           At the end of the lease, lessee shall maintain the workshop, the
affixed equipments and the other facilities in good condition, except for any
damage resulting from the Force Majeure.


3.           The cost and expense incurred from the maintenance, repair and
inspection within term of lease shall be bored on Lessee.


4.           The cost and expense incurred from water, electricity and the
maintenance of doors and windows within the term of lease shall be bored on
Lessee.


Article Seven                     Duties of Lessor


1.           Conditioning on the Lessee’s compliance with the lease within the
terms of lease, Lessor shall provide lessee with absolute enjoyment of occupancy
for lessee’s normal use of premise. Lessor guarantees its good title of the
premise, not subject to any claim from a third party.

 
 

--------------------------------------------------------------------------------

 


2.           Lessor shall satisfy the lessee’s requirement for facilities of
water and power.


3.           Lessor shall provide certificate of inspection after the completion
of workshop (including project quality, environmental protection inspection,
fire department inspection, certificate of deed and etc.)


4.           Lessor guarantees that it will not transfer, mortgage the premise
or conduct any other transition which shall affect the Lessee’s use of premise,
nor it will cause the foreclosure or restraint to the premise or equipments as a
result of its own debts.


5.           The cost and expense incurred from the maintenance of premise shall
be bore on Lessor.


Article Eight                      Breach of Contract


1.           Lessor’s Liability


(1)           For any relocation or business transferring due to the government
zoning or state action which results in the impossibility of performance, both
parties shall rescind the lease; Lessor shall only charge the rent at daily rate
for actual use and is not liable for any other damage to Lessee. But Lessee is
entitled to any compensation from the government or the commercial developer.


(2) For Lessor’s breach of contract by repossessing the premise prior to the end
of lease, or any other breaches, 50% of the total rent shall be imposed as
liquidated damage to Lessee. If such is incapable of compensating the loss of
Lessee, Lessor shall provide continue to provide compensation until the loss of
Lessee is fully recovered.


(3) For any late delivery of premise, a daily penalty equivalent to o.1% of the
annual rent will be imposed. Any late delivery exceeding 30 days is deemed
fundamental breach, which shall result in 20% of the annual rent penalty payable
to Lessee.


2.
Liability of Lessee



(1)  During the term of lease, any following conducts of Lessee shall entitle
Lessor for termination the contract, repossession the premise and a fine
equivalent to 50% of the leased rent from Lessee. If such fine is incapable of
compensating the loss of Lessor, Lessee shall provide other compensation until
the loss of Lessee is fully recovered.

 
 

--------------------------------------------------------------------------------

 


 
a)
Assign, sublet or transfer the premise to third party without obtaining a
written approval from Lessor;



 
b)
Change the structure of premise or damage the premise without obtaining a
written approval from Lessor;



 
c)
Change the intended use of lease or conduct in any illegal activity;



(2) During the term of lease, any late payment against the provision of this
contract shall result in a daily penalty equivalent to 0.1% of such payment.


(3) If Lessee breaches contract by early termination, recession, or any other
conducts in violation of lease, 50% of the total rent shall be imposed as
liquidated damage to Lessor. If such is incapable of compensating the loss of
Lessor, Lessee shall continue to provide compensation until the loss of Lessor
is fully recovered.


Article Nine


Any disputes during the term of contract shall be resolved through parties’
negotiation, if failed, shall be resorted to the People’s court.


Article Ten


This contract takes effect after it is signed and sealed by the corporate
representatives of each party. This contract has four original copies, two held
by each party.


Lessor: Dalian Yilong Zhongkuang Machine Manufacture Co. Ltd
Lessee: Dalian Heavy Mining Equipment Manufacturing Co., Ltd.


Seal in red Dalian Yilong Zhongkuang Machine Manufacture Co. Ltd
Seal in red Dalian ZhongKuang Equipment Manufacturing Co., Ltd


Signature of Authorized Agent
Signature of Authorized Agent
/s/ Wang, Yi Long
/s/ Wang, Yi Sheng
   
September 25, 2008
September 25, 2008


 
 

--------------------------------------------------------------------------------

 